Dismissed and Memorandum Opinion filed August 14, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00668-CR

                        JUSTIN ADAMS OLIVER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1334242


                  MEMORANDUM                         OPINION


      Appellant entered a guilty plea to felony driving while intoxicated. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on June 1, 2012, to confinement for three and one-half years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that the defendant has no right of appeal.      See Tex. R. App. P.
25.2(a)(2). The trial court’s certification is included in the record on appeal. See Tex. R.
App. P. 25.2(d). The record supports the trial court’s certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeal.


                                      PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                             2
3